 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBethlehem Steel Corporation and Freda J. Kirkman.Case 25-CA-12429June 15, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 28, 1981, Administrative LawJudge Lowell Goerlich issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed limited exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, BethlehemSteel Corporation, Burns Harbor, Chesterton, Indi-ana, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.I Consistent with the position taken by the Board in Hickmort Food.Inc, 242 NLRB 1357 (1979), Member Hunter would issue a narrow "inany like or related manner" order in this proceeding.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Theoriginal charge was filed by Freda J. Kirkman on July21, 1980, and was served on Bethlehem Steel Corpora-tion, herein referred to as Respondent, by certified mailon or about the same date. A complaint and notice ofhearing was issued on September 30, 1980. The com-plaint alleges, among other things, that Respondent un-lawfully discharged Freda J. Kirkman, its employee, onor about July 10, 1980, in violation of Section 8(a)(3) and(1) of the National Labor Relations Act, as amended,herein referred to as the Act.Respondent filed a timely answer denying that it hadengaged or was engaging in the unfair labor practices al-leged.The case came on for hearing in Portage, Indiana, onApril 22-24 and June 2, 3, 4, 9, 10, 11, 12, 16, and 17,1981. Each party was afforded a full opportunity to be262 NLRB No. 27heard, to call, examine, and cross-examine witnesses, toargue orally on the record,' to submit proposed findingsof fact and conclusions, and to file briefs. All briefs havebeen carefully considered.2FINDINGS OF FACT,3CONCLUSIONS, AND REASONSTHEREFORI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, and existingby virtue of, the laws of the State of Delaware.At all times material herein, Respondent has main-tained its principal offices and places of business in Beth-lehem, Pennsylvania, and other plants located in severalStates of the United States, including a plant in BurnsHarbor, Chesterton, Indiana, herein referred to as the fa-cility, and is, and has been at all times material herein,engaged at said facility in the production and distributionof steel and related products.During the 12-month period ending December 31,1979, Respondent, in the course and conduct of its busi-ness operations described above, sold and shipped fromthe facility products, goods, and materials valued inexcess of $50,000 directly to points outside the State ofIndiana.During the 12-month period ending December 31,1979, Respondent, in the course and conduct of its busi-ness operations described above, purchased and receivedat the facility products, goods, and materials valued inexcess of S50,000 directly from points outside the Stateof Indiana.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION ;INVOLVEDUnited Steelworkers of America, 4FL-CIO, hereinreferred to as the Union, is now, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.1Il. THE UNFAIR LABOR PRACTICESA. Preliminary DeterminationsFirst: In its brief Respondent has moved to strike theentire testimony of Kirkman because at the hearing theAdministrative Law Judge did not respond affirmativelyThere being no opposition thereto, Respondent's motion to amendthe transcript is granted, and the transcript is amended accordingly.I Respondent's counsel filed a 103-page brief in which the issues hereinwere exceptionally well elucidated.a The facts found herein are based on the record as a whole and myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits withdue regard for the logic of probability, the demeanor of the witnessesand the teachings of N.LR.B. v. Walton Manutftturing Company & Lo-ganville Pants Ca, 369 U.S. 404, 408 (1962). As to those witnesses testify-ing in contradiction to the findings herein, their testimony has been dis-credited, either as having been in conflict with the testimony of crediblewitnesses, or because it was in and of itself incredible and unworthy ofbelief. All testimony has been reviewed and weighed in the light of theentire record. No testimony has been pretermitted.222 BETHLEHEM STEEL CORPORATIONto the following statement of Respondent's counsel: "Iwould urge Your Honor to also admonish Mr. Fisherunder that rule4that he is not allowed to consult withMs. Kirkman about her testimony today or tomorrow."The Administrative Law Judge's response likened therelationship between Kirkman and counsel for the Gen-eral Counsel to that between lawyer and client. The Ad-ministrative Law Judge then said:And I will not restrict him [counsel for the GeneralCounsel].However, that doesn't mean when Ms. Kirkmantakes the stand tomorrow and you have her on[cross-examination] you can't ask her whether sheconferred with Mr. Fisher about her testimony thatshe gave [heretofore] and inquire as to what theydiscussed and whether or not Mr. Fisher indicatedto her what her testimony should be. This is thetype of question lawyers many times ask and I thinkthat will adquately protect you.Ms. KAPLAN: For my edification does that applyto the people I am representing?JUDGE GOERLICH: Any person who is in thiscourtroom that is your client, I will allow you atany time to confer with him.I would suggest to Mr. Fisher he not cause usany problems with regard to what Ms. Kirkman isbeing interrogated on or any advice you might giveher between now and tomorrow morning althoughI recognize there might be something you need totalk to her about.On April 23, the date the above remarks were made,the matter was recessed until April 24 at 9 a.m., at whichtime Kirkman's direct examination continued. Thereafter,Respondent's counsel commenced cross-examination.Kirkman, at the beginning of her cross-examination, wasasked whether she had conferred with Attorney Fisherduring the evening recess. She answered, "No." At theclose of the day's testimony the Administrative LawJudge directed these remarks to Kirkman:JUDGE GOERLICH: You can talk to him or anyoneyou want about any subject but I do not want youto talk about any testimony you give in this pro-ceeding or expect to give with any person exceptMr. Fisher. And Mr. Fisher will, of course, exercisehis judgment as to what he thinks, what is necessaryto discuss with you to properly represent the Gov-ernment. That's what I had in mind.At the end of the day recess was taken to June 2, 1981.4 Counsel for Respondent cited a rule that "once a wimtess is underoath their counsel is not allowed to confer with them during recessduring a break, or anything of that nature."When the case reconvened on June 2, 1981, Kirkmanwas questioned very carefully by Respondent's counseland the Administrative Law Judge with regard to anydiscussion with Attorney Fisher. Kirkman candidly andfrankly disclosed that she had talked to Attorney Fisherwith regard to unemployment compensation transcriptsand documents from the Indiana Civil Rights Commis-sion. Apparently, what was discussed with AttorneyFisher was the difference in witnesses' testimony appear-ing in the civil rights paper and the unemployment com-pensation transcript. Kirkman testified that AttorneyFisher "didn't review anything with regard to what shemight have said last time and what is down there."In the case of Geders v. United States, 425 U.S. 80(1975), Chief Justice Burger wrote for the Court at 89-91:There are other ways to deal with the problem ofpossible improper influence on testimony or "coach-ing" of a witness short of putting a barrier betweenclient and counsel for so long a period as 17 hours.The opposing counsel in the adversary system is notwithout weapons to cope with "coached" witnesss.A prosecutor may cross-examine a defendant as tothe extent of any "coaching" during a recess, subject, of course, to the control of the court. Skillfulcross-examination could develop a record which theprosecutor in closing argument might well exploitby raising questions as to the defendant's credibility,if it developed that defense counsel had in factcoached the witness as to how to respond on the re-maining direct examination and on cross-examina-tion. ...There are a variety of ways to further the pur-pose served by sequestration without placing a sus-tained barrier to communication between a defend-ant and his lawyer.While the Geders case is not on all fours with the in-stant case, its comparability is enough to provide a guidefor the matter which is before me. Fair play and the sal-utary propagation of a lawyer-client like relationshipwith the protections it entails seem to indicate that acharging party discriminatee, who is the instigator of thecomplaint which the General Counsel is pursuing and isunlearned in the law and wholly relying on the GeneralCounsel for the presentation of his or her claim, ought tobe permitted to confer with him during recesses eventhough he or she is on the stand. Obviously, Kirkmanlacked both the skill and knowledge adequately topresent her own claims. She, as was noted in the Gdemcase, "requir[ed] the guiding hand of counsel at everystep." There appears to have been no prejudice to Re-spondent. Respondent's motion is denied.Nevertheless, in evaluating Kirkman's credibility, Ihave carefully weighed the fact that she did confer withAttorney Fisher during the recess when she was not yetexcused from the witness stand.Second: Respondent submits that the AdministrativeLaw Judge erred in admitting into evidence GeneralCounsel's Exhibit 10 (the decision of the Indiana Enm-ployment Security Division (IESD) with respect to223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKirkman's claim for unemployment compensation, by thedeputy, dated September 10, 1980); General Counsel'sExhibit 11 (the decision of the IESD appeals referee re-garding Kirkman's claim dated October 31, 1980); Gen-eral Counsel's Exhibit 12 (the statement of Respondentdated August 20, 1980, submitted to the IESD in refer-ence to Freda J. Kirkman's claim); Oeneral Counsel'sExhibit 17 (the IESD letter of May 8, 1981, with enclo-sures of the above-mentioned documents as well as thefollowing: An eligibility information report dated July29, 1980, signed by J. F. Bowman, Respondent's supervi-sor of employment; Kirkman's attendance records (Emp.Exhs. A and B); Respondent's handbook setting out theprogressive discipline rule for "Poor Work"; Respond-ent's departmental policies concerning absenteeism andlateness; Kirkman's discharge telegram; Respondent'sletter of July 31, 1980, stating the cause for Kirkman'sdischarge; and the affidavits of Clarence M. Newmanwith regard to the "pool incident," discussed infra (thelatter four items were claimant's exhibits)); GeneralCounsel's Exhibit 18(c) (transcript of the tape made atthe hearing before the appeals referee on Kirkman'sclaim on October 14, 1980); and General Counsel's Ex-hibit 21 (some of the papers filed with the Indiana CivilRights Commission in reference to Kirkman's claim).General Counsel's Exhibit 10: This exhibit is excludedbecause it is not the final decision of the IESD.General Counsel's Exhibit 11: In reversing the Admin-istrative Law Judge's refusal to admit into evidence"copies of decisions made by a referee of the Pennsylva-nia Bureau of Unemployment Security," the Boardstated: "The decision of a state unemployment compensa-tion agency may be judicially noticed." Duquesne Electricand Manufacturing Company, 212 NLRB 142, fn. 1(1974). While I have admitted the decision of the appealsreferee, nevertheless, my decision would have been thesame had that decision not been offered and admitted.General Counsel's Exhibit 12: Respondent's counseladmitted the authenticity of this exhibit. The exhibit re-lates the reasons Respondent discharged Kirkman. Re-spondent's objection that "[it is not Mr. Shaefer's analy-sis" is without merit. The statement obviously was in-tended to state Respondent's reasons for Kirkman's dis-charge. Being material, the exhibit is admissible.General Counsel's Exhibit 17: That part of GeneralCounsel's Exhibit 17 which is the same as General Coun-sel's Exhibit 10 is excluded. Respondent did not object tothe authenticity of any parts of General Counsel's Exhib-it 17.General Counsel's Exhibit 18(c): This exhibit is the tes-timony taken before the appeals referee. While the entireexhibit was admitted at the hearing, I have only consid-ered the parts which are material. My decision reflectsthose parts.General Counsel's Exhibit 21: 1 shall reject this exhibitas either being immaterial or cumulative.B. Clarence M. Newman1. BackgroundClarence M. Newman had finished college early and inthe first part of 1977 was given a job by Respondent atits Burns Harbor plant as an interim looper prior to theformal class for loopers. Thereafter, during July 1977, heattended the formal class that Respondent conducted forloopers. He returned to the Burns Harbor plant and com-menced a management training program. ]in July 1979 hewas promoted to a supervisory position and assigned tothe "Cost Analysis Division" where he worked until hewas discharged on August 5, 1980.According to Harvey Shaefer, plant comptroller,Newman was a constant problem while he worked forRespondent. Shaefer described him as immature and veryarrogant, and related that, "at one time in the CostDivision, [Newman) was written up for arrogantly stand-ing up in the office and openly proclaiming that if Mr.Shaefer wanted to talk to [him], he('d] have to come to[his] desk."When Newman was promoted in July 1979, Shaeferreviewed all of the past problems with him, "his hostileattitude, his insubordination [and] his immaturity."Newman "promised ..[to] turn around and do a goodjob." Thereafter, his attitude and work performance de-teriorated. In December 1979 Newman was rated unsa-tisfactory. In May 1980 Shaefer warned him that, ifShaefer did not see an immediate improvement in hiswork and his attitude, he would be subject to discharge.Shaefer testified, "He was very hostile at that meeting.The results are obvious, that he did not improve and onAugust 5, 1980, he was discharged."Newman's response was to file a complaint with theIndiana Civil Rights Commission which is still pending.Newman felt that he had been unfairly treated and dis-criminated against "[oln the basis of fhis] race."Prior to his discharge, after 8 months of employmentwith Respondent, Newman wrote a letter to Respond-ent's chairman of the board entitled "It's Only a Sugges-tion" concerning the accounting department, which wasunder the supervision of Shaefer. In the letter Newmancriticized some of the accounting department proceduresand offered suggestions. The letter was forwarded toShaefer. Among other things, Newman wrote, "In caseyou didn't realize I am black. Before black never meantanything, but presently I feel isolated because of it. Aftergoing to an all white public school and college, I cannotbelieve bigotry is still an overwhelming popularity."Several months after his discharge, on November 17,1980, Newman sent a postcard to Sally K. Brandau, as-sistant chief of accounts payable. Oi its face appearedthe picture of a white female with !her tongue stickingout in a defiant, rude manner. Newman, in a written mes-sage on the card, referred to the picture as a "stunningself portrait" of Brandau. Among other things, the mes-sage revealed, "[T]his picture adequately details all thefeelings I've wanted to say, but couldn't under the cir-cumstances." It was signed, "Love Clarence M.Newman."2. The pool incidentOn July 10, 1980, a number of the exempt employeesin the accounting department attended an outing at theSand Creek Management Club near Portage, Indiana.Among those present who testified in this proceeding224 BETHLEHEM STEEL CORPORATIONwere Newman, Brandau, Fern Judith Rushing, officemanager, Jeneane Ray Duval, section head in the platemill billing division, and Judith Louise Pierce, supervisorof accounts payable. Pierce was alleged discriminateeKirkman's immediate supervisor. Brandau was overPierce. Each to some extent had participated in Kirk-man's discharge and knew that Kirkman had been dis-charged on July 9, 1980, the day before the outing, effec-tive July 10, 1980.Newman arrived at the club somewhere shortly after12:15 p.m. He dived into the pool and swam towardwhere Pierce and Brandau, who had arrived about 12:30p.m., were sitting in lounge chairs on the pool's apron.Newman "came up and was waving [his] feet in thewater. [He] was resting from swimming." He heardBrandau say to Pierce, "That's why I fired her. .... Theunion is due to come back for another vote. I will nothave the situation that arose in my department last yearhappen again. I hate Freda. She is an obnoxious personand I will not tolerate any employee who tries to forcethe union into my department." Newman was 10 or 20feet from Brandau and Pierce.Kirkman had been notified of her discharge by tele-gram, which she did not receive until she returned fromher vacation on July 17, 1980. Thereafter, sometimebefore August 5, 19806 (the date is unclear in therecord), Kirkman learned from Newman about the poolincident. Newman also revealed to several employeesthat Kirkman had been discharged for union activities."On August 5, the date of Newman's discharge, Kirk-man informed Newman that she was meeting with aBoard agent at her home. She invited him to come thereand speak with the Board agent. Newman went andtalked to the Board agent. During the conversation theBoard agent asked Newman whether he had "heard anycompany official say that Ms. Kirkman was fired forunion activities." Newman, who by then had alreadybeen fired, testified that he responded, "At that time Itold him no. At the time I told him no I didn't want toget involved not knowing where I was going to go."Newman further testified, "I was worried about myown life at that time. I really didn't think about Freda. Iwas just there finding out where I was going to go, whatI was going to do." Newman added, "I had gotten fired.I wasn't concerned about my job but I was concernedabout my whereabouts, what I was going to do. I knewat the time I would be looking for another job. If youare going to, you are giving statements about companyemployees, you are looking for a company job, who isgoing to hire you?"Thereafter, Newman "did some talking with [his] par-ents" and "[t]hey suggested that [he] go ahead with itand they supported (him]." Newman sent a statement de-tailing the pool incident to Kirkman, who transmitted itto the Board agent. On September 21, 1980, Newmangave an affidavit to a Board agent in Philadelphia, Penn-sylvania, in which the pool incident was described. Al-' August 5, 1980, was the date on which Newman was discharged.s Employee John Traeger testified that, while he, Newman, and otheremployees were eatins lunch between I and 2 months before Newmanwas fired, Newman stted that he knew why Freda was fired and that itwas in regards to her union activities.though Kirkman submitted many written statements tothe Board, none contained reference to the pool incident.Respondent offered the testimony of Rushing, Duval,Brandau, and Pierce to rebut Newman's testimony. Ap-parently, the testimony of Rushing and Duval was of-fered to establish that the Brandau-Pierce commentscould not have occurred in the time period related byNewman. However, the evidence is not that Brandauand Pierce were under the constant surveillance of eitherRushing or Duval at all times they were at the pool. Infact, Rushing testified that she observed Brandau andPierce "alone at the poolside." Moreover, according toRushing and Duval, when each arrived at the pool,Pierce, Brandau, and Newman were already there.Duval, when she first arrived, saw Newman "sitting onthe edge of the pool ...dangling his feet," and sawBrandau and Pierce, in swimsuits, "sitting up near thesnack bar area."Both Brandau and Pierce denied that the remarks con-cerning Kirkman's discharge had been uttered by Bran-dau. Brandau testified that when she arrived she did notsee Newman "around." Pierce testified that when shefirst arrived at poolside she did not "notice" whereNewman was.Brandau and Pierce had arrived at the Sand CreekManagement Club in each other's company. There wereno others with them.3. CredibilityThe question of credibility is an important considera-tion in this case and has caused me considerable concern.In resolving the credibility issues, I have reviewed theentire record with great care, compared the testimony ofthe diverse witnesses and returned to my mind's eye thedemeanor of each witness as each testified on the witnessstand, carefully evaluated Respondent's credibility argu-ments contained in its brief, and have additionally ana-lyzed the testimony as it relates to the reasonableness ofmy conclusions. I have concluded that Shaefer was anunreliable witness who appeared to be the orchestratorof Respondent's defense in this case. Among otherthings, his comportment on the witness stand and his useof supererogatory answers have convinced me that hewas untruthful about material matters in this case.Lowell Thomas Gillikin, chief of accounts payable,Brandau, and Pierce were apt students of Shaefer's su-breptions and reflected Respondent's self-interest in theseproceedings.I do not believe that Kirkman engaged in any deliber-ate lying. She was for the most part a credible witnesswho stuck to the truth in respect to the important factsin this proceeding. Indeed, her credibility was enhancedby the careful, perceptive, and in-depth cross-examina-tion conducted by Respondent's learned counsel.Newman's credibility will be considered hereafter.C. Freda J. KirkmanFreda J. Kirkman was hired on March 16, 1970. Herlast day worked was July 2, 1980. On that date she hadcommenced her vacation. During her vacation period, atelegram was transmitted to her on July 9, 1980, in225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich she was informed that "DUE TO YOUR PASTRECORD YOU ARE BEING DISCHARGED EF-FECTIVE 7-10-80." Shaefer's name appeared as thesender of the telegram. At a hearing before the IESD onOctober 4, 1980, concerning Kirkman's unemploymentcompensation claim, Gillikin, chief of accounts payable,testified that it was not "standard procedure" to dis-charge an employee while he or she was on vacation.After Kirkman had returned from her vacation and re-ceived the telegram, she addressed a letter to Shaefer,plant comptroller, requesting "a written statement fromH. W. Shaver [sic] naming each person and their reason,which were instrumental in my being discharged." OnJuly 31, 1980, Shaefer replied, "[Y]ou were dischargeddue to your Marginal Performance Record."At the IESD hearing held on October 14, 1980, Gilli-kin testified that Kirkman was discharged "[blecause ofher record; her past record: attendance; work record;both." Gillikin stated, "[S]he's an employee who hascontinually had an absenteeism problem and each timeshe takes off we insist that she brings [sic] in a doctor'sexcuse." Gillikin said that her work performance was un-satisfactory, testifying: "Well I have her last performanceappraisal here. She was marginal on the quantity ofwork, dependability she was marginal, job attitude wefelt was marginal, effectiveness working with otherpeople was marginal.... The other clerks, I have theaverages here for the other clerks who were processinginvoices. Her average was 34 per day. There are fiveother ones. They averaged 56, 58, 45, 44 and 45, and heraverage was 34."7Gillikin added that she was "unable toget along with the other people working in the mill of-fices.... [H]er lateness was also a problem." When Gil-likin was asked why Respondent did not follow its ownrules in this case with regard to graduated penalties, Gil-likin responded, "Because this person we felt had suchan overall record of being undependable, and her job at-titude and effectiveness working with other people, wedischarged her without following these rules." Gillikinadmitted that Kirkman's tardiness was "pretty wellcleaned ...up in '79 and '80." Gillikin was unable toname any individuals Kirkman "couldn't get alongwith."Gillikin's testimony before the IESD makes no refer-ence to Respondent's claim in this proceeding that Kirk-man was chosen as a dischargee because of a permanentreduction in force."On an eligibility information report for the IESDdated July 29, 1980, Respondent reported, "Claimant wasdischarged because of poor work, poor attitude, and in-subordination." When asked to explain the foregoing,Respondent replied on August 20, 1980:Claimant's output of work did not fully meet the re-quirements of the job. She would only maintain asatisfactory level of output when under close super-Sheryl Echterling, who was rated as a marginal employee and whowas discharged on the same day as Kirkman, averaged 4q.66 invoices aday for the period from October to July. During this period Echterlingreached the highest daily average for a month, 62, in May 1980.s In its brief Respondent asserts that Kirkman was "terminated on July10, 1980, as a result of a force reduction in the Accounting Department."vision. Employee also could not be counted on tocarry out instructions and fulfill the responsibilitiesof the job without close supervision. In addition toclaimant not performing up to standards unlessclosely supervised, she had problem[s] getting alongwith other employees. Claimant was insubordinatein an incident where she ignored her supervisorsinstructions about taking care of non-work relatedmatters when she should have been working.As noted above, Kirkman was hired on March 16,1970. She commenced her duties as a file clerk and re-mained in that position until she was assigned to the mi-crofiche machine as a vendor code clerk in 1976. Ac-cording to Brandau, assistant chief of accounts payablefor whom Kirkman worked, a file clerk "receives pur-chase orders and receiving reports and locks up thenumber and files them in order. Purchase orders-receiv-ing reports and the purchase orders are filed by lookingat the number .... In an open file, its a-rows, shelv-ing, and they're filed in sequence." Brandau describedKirkman as being "efficient" and "a stickler for details";however, Brandau testified that she had "numerous com-plaints in relation to her conversations with other mill lo-cations." Employee Carol Orr complained that Kirklunanwas "snippy and uncooperative." Employee Jim Kanereported that Kirkman "threatened to throw his work inthe waste basket." Brandau also had complaints fromBob Rogers, Steve LaCocci, and Bernice Rogula.Rogers' complaint was that Kirkman was uncooperative,"snotty, and nasty." According to Brandau, she men-tioned these matters to Kirkman pointing out that "shecould get more with sugar than vinegar, she should talkto these people in a manner she would like to be spokento." In regard to employee Jim Kane, Kirkman, whenaddressed by Brandau, said, "Well, he was giving me abad time." These events occurred in 1974, 1975, or 1976.Brandau "weighed [Kirkman] with regard to her per-'ormance" as a file clerk as follows: "S;he was very accu-rate. I mean very seldom did I ever find a mistake onFreda but she was very slow also."While a file clerk, Kirkman's attendance problemscame to Brandau's attention. On this subject Brandau tes-tified:The problem that she wasn't there and somebodyhad to fulfill her job. She also had a problem whichshe was written up for, inability to call in. Shewould not call in. I believe in tier record there aresix different incidents. One time I gave her a wri-teup about it and I tried to tell her her responsibil-ities for the job, she would have to report [being]off because we would have to have somebody tocover. She told me one time her father was tryingto get her fired, he was supposed to call the officeand didn't, he was trying to gel her fired. That washer excuse.In 1971 Kirkman was placed on attendance restriction,which required her to bring a doctor's excuse for ab-sences due to illness. Employees with an excessiveamount of sick time were placed on such restriction.226 BETHLEHEM STEEL CORPORATIONUntil she was discharged, Kirkman remained on this re-striction.On August 10, 1976, Kirkman was given her first per-formance appraisal by Brandau. At the time Kirkmanwas a file clerk. She was rated as satisfactory with theremark, "[M]akes very few mistakes-[d]oes not getalong well with people from [p]urchasing or the mill."On the appraisal "Satisfactory" was defined as "Goodperformance. Meets the job requirements." ReviewingSupervisor Gillikin's comments were, "Employee will begiven chance to learn other jobs."9Around the first of October 1977 Kirkman was as-signed to the microfiches' machine as a vendor codeclerk. A microfiche machine has the appearance of abouta 15-inch television screen.To each voucher received by Respondent is attached apaper form entitled "Accounts Payable and DistributionData for Keypunching." The vendor code clerk placesthe voucher number on the form. The number is ob-tained by inserting a microfiche card (cellophane-liketape) in the lower portion of the machine where a slotfor such purpose is provided. Upon insertion of the cardthe vendor's name and code number appear on the mi-crofiche screen. This number is then written on thevoucher by the vendor code clerk. Approximately 500vouchers are processed daily in this manner by thevendor code clerk.On November 29, 1977, Brandau again prepared a per-formance appraisal on Kirkman. Except for 2 months itcovered Kirkman's employment as a file clerk. In the ap-praisal Kirkman was rated as marginal. Kirkman was de-scribed as slow to learn, bad attitude at times-is a ner-vous person. Brandau commented, among other things,"Employee has recently been moved to a different job-seems to be doing better working by herself .... Em-ployee wants to improve-has a lot of personal prob-lems-likes her new job." Gillikin, the reviewing super-visor, added, "[A] problem with tardiness affects [em-ployee's] job performance." Kirkman had been givenverbal and written warnings for tardiness. Brandau testi-fied that during the 1977 appraisal period the quality ofKirkman's work was satisfactory; she made few mistakes.She was "slow" and "her attitude had gone down.""People were complaining to [Brandau] about what[Kirkman] was doing." At the time of the appraisal, ac-cording to Brandau, Kirkman revealed that she washaving "marital problems." In regard to her personalproblems Brandau told Kirkman that if she had some-thing Brandau could help her with Brandau would beglad to help.Kirkman testified that she was not told in 1977 thather performance was marginal. Referring to the perform-ance appraisal, Kirkman testified, "Sally told me I wass Brandau testified that she marked Kirkman marginal with regard todependability because "[s]he had an absenteeism problem. She did notcall in. She had a lateness problem. And I could not depend on her to bethere to do the job." As to attitude, Brandau rated Kirkman as satisfac-tory because, as stated by Brandau, "Whenever I would go back she wasvery cooperative with me. I asked if she liked her job. I knew she likedher job."'o A microfiche is defined as a "sheet of microfilm, usually measuringfour by six inches, capable of accommodating and preserving a consider-able number of pages in reduced form."very conscientious. We had our performance appraisals,her and I just more or less talked like friends. I havenever seen one. I have never seen a performance apprais-al."Brandau testified that she prepared a performance ap-praisal for Kirkman in 1978; however, this appraisalcould not be located." Brandau claimed that at thattime she had ratedKirkman as marginal. Brandau asssert-ed that Kirkman "wasn't producing." However, Brandautestified that "[t]o look up a vendor code, put the pur-chase on ...[took a] minute." Kirkman testified thatshe processed 500 vouchers a day, which amounted to alittle less than 1 minute per invoice. 12Kirkman, while onthe microfiche, was never criticized for being behind inher work.In March 1979 Kirkman began working for the Union,which was seeking an election in a unit of nonexemptclerical and professional employees. At the time she wasemployed on the microfiche. She was a very activeunion partisan and a button wearer. She kept union lit-erature for distribution on her desk. These facts wereknown to Respondent's supervisors, Shaefer, Gillikin,Brandau, and Pierce. Kirkman's union activities contin-ued throughout the union election campaign, which cul-minated in an election held on June 28, 1979. Around1,000 employees participated. Kirkman was an alternateunion observer. Around 208 of these employees wereunder the supervision of Shaefer.Concerning Kirkman's union activities, Respondent'switness, Donald R. Coffey, a senior buyer, testified, "Ifyou passed Freda in the hall, she wasn't backward aboutit, she wore her buttons, and passed out her literatureand so on."A picture was taken of Kirkman as she distributedunion literature at Respondent's parking lot on June 28,1979.Richard L. Shover, Respondent's superintendent oflabor relations, testified that Respondent opposed theUnion's representation attempt. Shover described thepractice followed by Respondent in this case as follows:The company does conduct a very thorough andwe feel vigorous campaign to get our side of thestory, the employer's side of the story, in front ofthe employees who are going to have to make thatchoice.Ordinarily most of the time a campaign will takeabout two months, from the time we get a petitionuntil the time of the election takes place is usuallyabout two months. During that two-month periodwe will send letters to the homes of the employeeswho will be involved in the unit. We send flyers.We usually have two different occasions where wet According to the performance appraisals offered by Respondent, theperiod of the 1977 appraisal was from August 1976 to August 1977 andthe period of the 1980 appraisal was from November 1977 to November1979. Thus, any intervening appraisal would have covered the 3 monthsfrom August to November 1977. To give an appraisal for 3 months didnot fit in with Respondent's practice. Shaefer testified that appraisalswere "supposed to be done approximately one year apart."" Had she worked a full 8-hour day without breaks she would haveconsumed 480 minutes.227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill take employees off the job and take them intoanother, an office, a meeting room, or an audito-rium and hold meetings with them to present tothem information which we feel they should havein order to make a considered judgment ...We feel it worthwhile for them to be reminded ofthe benefits which they enjoy at that time providedby Bethlehem Steel Corporation without the benefitof a union representative; to provide to them someof the things that through the years we havelearned organizers will tell employees which wefeel is not altogether accurate; we remind them howan election is held and certainly how important it is.Pursuant to this practice Respondent held four em-ployee meetings on June 6, 1979, five meetings on June7, 1979, and five meetings on June 8, 1979, in the audito-rium. The meetings were around 45 minutes long. About135 employees attended each meeting. Meetings werealso held by superintendents with their various depart-ments on June 25 and 26, 1979. Shaefer and Charles M.Steeves, assistant plant comptroller, held 12 such meet-ings in the accounting department's conference room.Attending each meeting were 12 to 18 employees.Present also was an industrial relations attorney from thehome office. Kirkman attended the meeting of June 26;14 employees were present.After one meeting Kirkman talked to George Del-linjer, administrative assistant to the manager of the steelmill. Dellinjer, addressing Kirkman, said that he couldnot "figure out why [she] was back[ing] the union."Kirkman responded, "No one would change what I feltabout the union, I'm strictly union."After a meeting in the conference room Kirkman con-versed with Steeves, and, among other things, told himthat "Bethlehem Steel was run more by favoritism andpets." Kirkman also asked questions at the meetings sheattended. Steeves remembered saying to Kirkman, "Ididn't see in my opinion why she wanted a union or whyshe felt she needed one."Kirkman testified that about 2 weeks after the uniondrive commenced Gillikin called her to Brandau's office.Oillikin said, "I heard you were working for the union."Kirkman answered, "Yes, I am," whereupon Gillikin toldher to "[g]o out there and keep your big mouth shut."While Gillikin testified that on one occasion he calledKirkman in his office to discuss an argument with afellow worker, he related that his exact words were "allwe expect you to do, Freda, is to sit at your desk, doyour job, and keep quiet."Offered into evidence was a report dated April 3,1979, filed by Gillikin. The report described an incidentin which Kirkman approached another employee, D. E.Richardson, and tried to persuade him to sign a unioncard. Kirkman was called to the office and told that "so-licting for union membership during working hours orat a work area is not allowed." The report continued:A short time later as I walked past her desk, shemade a loud announcement that she would be in thecafeteria at lunch time to collect any union cardsthat anyone wanted to turn in. I stopped at her deskand told her again that soliciting for union member-ship is not allowed at her work area. She said in avery loud voice, "All I said is that I will be in thecafeteria at lunch time to collect any union cardsanyone wants to turn in."Since the plants comptroller had instructed me togive her a verbal warning for the above incidentwith D. E. Richardson I felt this announcement wasan act of insubordination, however, I was instructedby the asst. plant comptroller to just keep a closewatch on the employee and report any further inci-dences.After the union drive commenced, Brandau, ratherthan laying vouchers on Kirkman's desk, would "throwthem on the desk."Several weeks before the election Brandau told Kirk-man that "she was going to fix it where [Kirkman]would have a nervous breakdown or she would see that[Kirkman] got fired." Brandau added, "See what goodthe union would do [her], see if they could help her, seehow great the union is."13Apparently, Brandau was making it difficult for Kirk-man because Kirkman testified that I week before theelection she went to Shaefer's office, on which occasionshe was crying, and that "Judy Rushing did go out andget me a Kleenex." Kirkman told Shaefer:I told him that I had missed one day's work. Sallytold me to come back to work and get a doctor'sstatement. When I went back to work, I was on thephone one day trying to get the doctor's statementand I told Sally that I couldn't get it, that I couldn'tget an appointment.Sally was right behind me at my desk, and shetold me, "It doesn't matter whether you get thatstatement or not. You're not getting your pay."Things just kept going on and on ...He said-I told him everything that had beengoing on, he told me it wasn't fair that anyone hadto work under these conditions. lie would call Tomand Sally in and he would talk to them.The Union lost the election. There has been no unionorganizational effort since.In October 1979 Kirkman's job on i:he microfiche wasphased out and she was assigned to the job of approvalclerk trainee. Gillikiri described the job as follows:An approval clerk gets a package of invoicesfrom the supervisor and then she goes back to thefiles and pulls out purchase orders and the receivingreports and goes back to his or her desk and com-pares those three documents for vendor name. Thenshe compares item for item to make sure the invoiceis exactly what we ordered and the price is correctand the receiving report is to make sure we re-ceived the material ...18 Brandau's comportment on the witness stand gave her the appear-ance of a vindictive person.228 BETHLEHEM STEEL CORPORATIONYes. The purchase order, receiving report, andinvoice are all compared to make sure everything isthe same ...Then she lists all the information that is neededto make the payment and to distribute the money tothe proper department. She lists all this informationon a key punch form that is an attachment to theinvoice. ..Bethlehem reference number is stamped on theattachment automatically. She lists the purchaseorder number, the buyer's code, discount rate, dis-count amount, the vendor's invoice date, the ven-dor's invoice number, the requisition number, thecharge account. If it falls within certain charge ac-counts she has to list the way the unit of measure,the amount of money that is charged to each sepa-rate charge account, whether it's a complete bill orpartial. Let's see.... The status code, whateverthat means, whether it's an approved, unapprovedor to be paid before approval, the location code.That's about all I can remember right now.Respondent offered into evidence a performance ap-praisal for Kirkman dated January 29, 1980, covering theperiod from November 1977 to November 1979. Pierceprepared the appraisal. Kirkman was rated marginal.Among Pierce's comments were: "She is training as anapproval clerk [and] appears to like this job [and] isdoing better than on any other job she had performed.... [She] was surprised she was considered as margin-al employee. She felt she was doing a good job." Gilli-kin, the reviewing supervisor, added "[E]mployee shouldnot be surprised at her marginal rating, she has been in-formed several times." As to the quality of her work,Kirkman was rated, "Accuracy, thoroughness and effec-tiveness of work is adequate. Meets the basic standardfor the job." Kirkman was not shown her performanceappraisal. Pierce testified that while Kirkman was avendor code clerk she was an "accurate person" and heraccuracy was "good." At the time that the 1980 per-formance appraisal was dated, Kirkman had been an ap-proval clerk trainee for a little over a month.Kirkman recollected the 1980 performance appraisal.She testified that she did not ask to see, nor was sheshown, the appraisal because, in her opinion,"[e]verything was favorable."According to Kirkman, Pierce told her that she was"doing a good job." Pierce did not tell her she was mar-ginal. Pierce did not tell her that her "attitude was notvery acceptable and needed improvement" or that shedid not "always get along well with others and [was] notalways cooperative." Pierce told Kirkman that sheseemed to be enjoying the approval clerk's job morethan the vendor clerk's job.Kirkman did not ask to see the appraisal. Nor didKirkman ask to see her personnel file, which was permit-ted under a rule promulgated in 1979. Apparently, Piercedid not have the appraisal with her at the time of the in-terview.Pierce's testimony indicates that she told Kirkman shewas a marginal employee. Pierce related that Kirkman's:·..speed and consistency was marginal, she wasnot able to meet the standard.'4Her dependabilityto be on the job and fulfill the responsibilities, needsfrequent supervision .... [S]he was the type ofperson that you had to keep after to get the jobdone .... That she did not get along with otherpeople ... .that she was slow, that she should try alittle harder and not worry so much about the jobitself, and just relax and try to do the work....Then the fact that she learned slow, and once shelearns, she makes few errors .... She was satisfac-tory in accuracy.According to Pierce, the performance appraisal form hadbeen filled in before she met with Kirkman. Pierce fur-ther testified with respect to Kirkman's prospects as fol-lows:I honestly felt that she was-that I was giving tierthe benefit of the doubt. that she was improvingcompared to what .he had been as a vendor codeclerk. .... I told her that she was a marginal em-ployee. If she continued to improve that statuswould be taken away from her on her next perform-ance appraisal.' 5According to Shaefer, in the latter part of January orthe forepart of February 1980 Kirkman asked for a meet-ing with him through Gillikin. Shaefer alone met withKirkman. Kirkman was "upset," and commenced crying.Shaefer explained, "I got up from my desk and went outto my Office Manager who sits outside my office and gota box of Kleenex or a box of tissues.... [I] offeredthem to Ms. Kirkman." Kirkman "complained ...thatshe had received a marginal performance rating, and thatshe thought it was unfair." She indicated that "people inAccounts Payable were out to get her" but could nameno one. Shaefer testified:I explained to her that the marginal performancerating was a serious thing; that she would have toimprove that rating; but that I thought that she hadthe ability to improve that rating. That if she wereto stay in that employment that she would eventual-ly have to improve the performance rating, but theentire thing would be up to her to do; and it wouldbe up to her to go back and perform her job in amanner to try to get along with people and to per-form in a manner that she could change that per-formance rating from marginal up to satisfactory.That was the basic conversation covered in themeeting and she left my office.Kirkman asserted that Shaefer's testimony about theabove-described meeting was false. She testified that theonly meeting she had with Shaefer was the one a weekbefore the election in 1979 (around June 21), describedabove, in which, according to Kirkman, the Kleenex in-" As noted above. Pierce's 1980 performance appraisal disclosed thatKirkman '"(meets the basic standard for the job."Is I am not convinced that Pierce made all the above-stated revela-tions to Kirkman. Indeed, I doubt whether the performance appraisal of-fered into evidence was filled out on the date entered on the appraisal.229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcident occurred. Shaefer denied that such a meeting oc-curred stating that in May 1979 he was admitted to St.Katherine's Hospital for open-heart surgery. He testifiedthat on "Mondays and Wednesdays and Fridays throughJune and July [he] left [work] at noon .... [On] Tues-days and Thursdays, some days [he] worked all day."Nevertheless, he attended the conference room meetings,half of which he conducted. Shaefer's testimony, otherthan his denial, does not exclude the probability of Kirk-man's coming to his office a week before the election.Shaefer is discredited, and Kirkman is credited.Kirkman's personnel file reveals several warning anddisciplinary reports in the nature of disciplinary action.On April 17 and 28, 1972, Kirkman was ill and did notreport to the supervisor. She was not paid for April 28,1972, and was told "the next occurrence will result inthree days off without pay." On July 21, 1972, by reasonof excessive absenteeism in the prior 12 months, Kirkmanwas required to furnish a doctor's statement for "allfuture ill days." On September 11, 1972, Kirkman wascited for failure to report being off and was given a 3-day suspension without pay. On February 5, 1973, Kirk-man was cited for absenteeism without a doctor's excuse.On May 29, 1974, Kirkman was cited for lateness and ad-vised that "continued lateness will result in penalty timeoff and eventual discharge." On May 18, 1978, Kirkmanwas cited for failure to present a doctor's statement forillness. Kirkman refused to sign the report. Also on May18, 1978, Kirkman was cited for failure to report beingoff. The report contained this comment, "We acknowl-edge the fact that this employee has a problem with herhealth, however, we feel it is still her responsibility toreport [being] off at a reasonable time if she cannotwork." On June 22, 1978, Kirkman was again cited fornot furnishing a doctor's excuse, and, in a separatereport, she was warned and penalized for failure toreport being off. Except for the one noted above, all theemployee warning and disciplinary reports were signedby Kirkman.Two additional statements dated April 3 and July 10,1979, and signed by Gillikin were apparently in Kirk-man's personnel file. They were not inscribed on theprinted employee warning and disciplinary form. Theywere in penned printing, and neither was signed by Kirk-man. One, referred to above, concerned the alleged inci-dent of Kirkman's solicitation; the other concerned aphone call which Pierce claimed she received from Kirk-man. The latter report indicates that Kirkman, whenqueried, stated that she did not call Pierce. Pierce identi-fled Kirkman by her voice. Kirkman denied the call. Iconclude that the phone call incident was either a fabri-cation or that Pierce was mistaken as to the identity ofthe caller.According to Pierce, after the 1980 appraisal Kirkman"just, more declined, than improved."' 6Gillikin prepared "a chart of the 'full-time approvers'their daily totals, and their overall monthly average,""Kirknman's averge number of invoices approved increased accord-hi to Oilikin'rs computations." Excapt from Reap. br., p. 51.herein referred to as Gillikin's computations. He de-scribed the process as follows:Well, on the keypunch form that the approvalclerk writes there is a number and the computertotals up the number of invoices that each clerk ap-proves each day and on our daily distribution sheetit gives me a printout of their identification numberand the number of invoices they approved everyday. At the end of the month I take those sheetsand compile the information and come up with atotal number that they approved for the month.Then I go back and add up the hours that theyworked during that month and arrive at an averagenumber of invoices per day.Gillikin's summaries for the period Kirkman worked asan approval clerk trainee were received into evidence;,however, the computer printouts for the same were notavailable. They are retained for only 6 months.On Gillikin's computations, Kirkman's daily averagefor November 1979 was 28 approvals, her daily averagefor June 1980 was 36, and her highest daily average was39. During the period of her employment as an approvalclerk trainee, her daily average was always less than thedaily average of any other approval clerk. The dailyaverage output of all the employees during Kirkman'stenure as an approval clerk trainee was 47. Gillikin testi-fled that the standard was 45. For the period worked,Kirkman's daily average was 35. Gillikin testified thatnormally an employee ought to reach the 45 figure inabout 3 months. Gillikin said that he spoke to Kirkmanon several occasions about her inability to reach thestandard. She responded that she would "try harder."Pamela Rae Raupach, an accounts payable approvalclerk, trained Kirkman to do buyers' code error listing aa "back up" when Raupach went on vacation. Thereaf-ter, Kirkman did the buyer's code error listing for Janu-ary, March, and April 1980. Raupach reported to Piercethat Kirkman "was taking too long of a time ... to dothe buyers' code error listing and that she [complainedithat the job was dull and boring." Pierce testified that "ittook [Kirkman] longer than normal [to do the buyers'code error listing] but she didn't do it wrong."Kirkman testified that she had intended to reactivatethe union campaign when she returned from vacation inJuly 1980. She testified, "Most everybody in the officeknew it too." Kirkman had talked to several employeesabout the Union in June 1980. Around June 1, Gillikincame to Kirkman's desk in regard to the buyers' codeerror listing. During the conversation, Kirkman re-marked, "Tom, my year is almost up and I really thinkthe union has a chance of getting in this time." Gillikinreplied, "The union was never going to get in there."Gillikin denied the conversation. Gillikin's denial is notcredited.Kirkman discovered in June 1980 that employeeSheryl Echterling had been given a vacation week whichwas one of Kirkman's "priority weeks." Kirkman wentto Gillikin and "asked why was Sheryl given one of theweeks [she] had asked for the beginning of the year[1980], [she] had more seniority and that is the way vacao230 BETHLEHEM STEEL CORPORATIONtions were supposed to be given." Gillikin's answer was"because he wanted to." Kirkman returned to her deskand about 20 minutes later returned to Gillikin's officeand asked him if she could see Shaefer "because of [her]vacation, it was unfair and unjust." Gillikin answeredthat Shaefer was on vacation. Kirkman asked forSteeves. Gillikin said he would arrange it. Kirkman re-plied that, if she saw Steeves beforehand, she wouldmention her vacation complaint. Gillikin told her she"had better keep [her] mouth shut" and not "say any-thing to Charlie." About 15 minutes later Gillikin cameto Kirkman's desk and said he was going to work it out.Toward the end of the month Kirkman returned to Gilli-kin's office. Her vacation had apparently been workedout except that Kirkman was requested to add a "dayover" at the beginning or the end of the vacation period,all of which she was to take together. This was not herpreference. Later, she advised Gillikin that she wouldtake the extra day early, commenting, "If we had aunion in there would be no argument about that, I guar-antee you that." Gillikin replied, "We don't have aunion, we are not going to have one. If that was my wayof thinking, there was no place for me at the mainoffice."With respect to the vacation incident, Gillikin general-ly agreed with Kirkman's testimony except that he testi-fied that he had not forced her to take the extra day, norhad he told her to keep her mouth shut, nor had hemade the statements about the Union attributed to him.Gillikin fixed the conversations as of late May or earlyJune. At that time, according to Gillikin, Kirkman's sep-aration from employment had not been discussed. Kirk-man is credited.Gillikin testified that he could not "pinpoint" one spe-cific instance in 1980 when Kirkman was having difficul-ty getting along with other employees, nor could herecall a "specific instance" in 1979.In April 1980, Respondent released a new policy onprogressive discipline signed by Shaefer. With regard to"poor work" it provided:POOR WORKDefinition: Poor work is the failure to perform as-signed work to standard. Incidents of poor workwill result in the following penalties:Occurrence1st2nd3rd4th5th6thPenaltyVerbal WarningWritten WarningOne (1) penalty dayThree (3) penalty daysFive (5) penalty daysDischargeIncidents of poor work which occurred more thantwo years prior to the current infraction will not beconsidered for progressive discipline.Gillikin was asked why this procedure was not fol-lowed in Kirkman's case. He answered, "Because thiswas not a disciplinary action ... .This was caused by aforced reduction and a change in procedure."'8Uponfurther questioning, Gillikin reiterated that the"[r]eduction in force was the reason for [Kirkman's] ter-mination," and acknowledged that she "probably" wouldnot have been terminated had there been no reduction inforce.Gillikin was asked:What particular thing was she not doing right orfailing to do or doing wrong that created thisphrase you have of marginal performance?He responded:We rate our employees on a performance apprais-al. The items listed on that performance appraisalare the items that determine whether she is verygood, satisfactory, marginal, and I can quote thethings that are on that performance appraisal if youlike. 'Shaefer testified that in early June 1980 he called thedivision chiefs into his office and discussed "the fall offin production and the excessive people that we had." He"instructed them to go back and look at their divisionswith the work load that they have and report back to[him] if they could possibly reduce their force in anyway that they could."According to Shaefer. a few days later Gillikin report-ed that, "because of the drop off in the number of in-voices" he was handling, he thought he could reduce hisforce by three employees. They discussed "whether weshould have a layoff or whether we would go someother route." Gillikin "recommended that rather than layoff or terminate the three people with the least amountof seniority, that we discharge20or in some manner ter-minate three marginal employees." Gillikin wanted to"keep his good people." Gillikin was instructed toreview his employees and, if he could "illustrate" that hehad "three employees that were clearly worse than therest of his employees, that we could possibly go with themethod which he suggested."According to Shaefer, Gillikin returned to his office 2or 3 days later--"it may have been the first part ofJuly." Gillikin indicated that he had reviewed all thefiles with Brandau and Pierce and received their recom-mendations. He recommended that Kirkman, Echterling,and Donna Wellman be terminated; "they were all ratedmarginal [and] they were the three worst employees."Shaefer advised Gillikin that he would make the propos-al to, and seek advice from, the "personnel people."Thereafter, Shaefer called Don Titus, the manager ofpersonnel affairs for the accounting department, in Beth-i" Gillikin testified before the Indiana Employment Secunty Division,as noted above:Because this person we felt had such an overall record of being un-dependable, and her job attitude and effectiveness working withother people, we discharged her without following these rules.i' Except for about a l-month period Kirkman had not been given aperformance appraisal while she worked as an approval clerk trainee.a0 Gillikin testified that the employment office "advised that we dis-charge them rather that lay them off."231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlehem, Pennsylvania, and, among other things, said,"[W]e would like to permanently reduce our force inAccounts Payable by three employees by way of dis-charge." Titus agreed with the procedure and indicatedthat Shaefer, as a matter of courtesy, should check withthe plant personnel services department. Shaefer "re-layed the !,tory" to R. C. Bricker. Bricker also agreedwith Shaefer's approach. As testified by Shaefer, "[I]twas then my decision to make as to what procedure 1was going to follow, who I was going to terminate."Shaefer then advised Gillikin that Kirkman, Echterling,and Wellman were to be terminated. Although Shaeferknew that Kirkman was on vacation, he discharged heranyway explaining:I felt at that time that we were going to reduceour force by three employees, and for morale pur-poses, primarily that all three should be dischargedat the same time, on the same day.At the time Kirkman was discharged, according toShaefer, employees were laid off in his department in the"recording" and the manifesting divisions. The three inaccounts payable were the only employees discharged.Shaefer explained:But the reason the discharge was used in accountspayable was not only the reduction in operation ofthe plant but also that was the only division that weexpected to have a permanent reduction in force...because of some procedural changes that weregoing to take place.Kirkman testified that, after she was assigned to thejob of approval clerk trainee, Pierce said she was"pleased with her work, [she] was doing well." Thisstatement was made more than once. It was also madeduring Kirkman's performance evaluation. At her evalua-tion Pierce told her that Gillikin and Brandau were"pleased" with her work.Shortly after Kirkman commenced working as an ap-proval clerk trainee, Kirkman met Brandau in the hall.Kirkman testified, "We are talking and I told her how itreally, it was interesting, a different kind of work, I wasenjoying it. And she said good. She said I was doingwell." Kirkman also testified, "IT]he reason I was giventhe microfische [sic] was that Sally Brandau said I wasaccurate and careful."Gillikin testified as to why Kirkman was chosen forthe microfiche:The main reason was we felt working on the mi-crofiche she would only have contact with oneperson. This would eliminate a lot of problems, herhaving no contact with mill offices and purchasing.If she couldn't get along with people we put her ina job where she didn't have to.Gillikin testified that in 1979 there were no instancesof Kirkman's having problems with "mill people" norany instance of discord in 1980. Kirkman testified thatshe had never been reprimanded because she did not getalong or caused problems with other employees.tGillikin asserted that a standard of 45 approvals perday had been set for approval clerks. Kirkman testifiedthat she had never heard of the 45 approvals standard;approval clerk Raupach also testified that no particularnumber of approvals was stated. She said the approvalclerk was expected to do as many approvals "as wecan."When Gillikin was asked why he tolerated Kirkman'salleged misconduct for so many years, he answered:I guess I would have to say Bethlehem is prob-ably one of the most lenient companies I know of.This is the first person I ever discharged. I can't tellyou why it wasn't done on many occasions. We dis-cussed it. We try to rehabilitate people rather thandischarge them. When we find it impossible, there isnothing left to do.According to Shaefer, the 1980 layoffs were "based onprimarily seniority within the work group." Had suchpolicy been applied in the accounting department, Kirk-man would not have been laid off. Shaefer testified:If the employee is just laid off, when they start tocall people back in the plant, it might be-it couldbe but not 100 percent, it could be that that employ-ee could even be called back to some other depart-ment based on seniority ... some other departmentother than Accounting ... [a]nd it's a possibilitythat they may be called back to Accounting, butwith a different division within the Accounting De-partment.Recall is wholly within the jurisdiction of the personneldepartment. Shaefer does not handle it. The personneldepartment supplies employees for the employmentneeds of the various departments. Had Kirkman beenlaid off, she would have been subject to recall, and thusa union partisan might have been returned to the ac-counting department.Kirkman's discharge was effective July 10, 1980. Shewas on vacation from July 3-9, 1980. Her last dayworked was July 2, 1980. Gillikin's computations showthat Kirkman approved 21 vouchers on July 3; 14 onJuly 7; 2 on July 8; 2 on July 9; 4 on July 14; 1 on July18; and I on July 25.Kirkman had been given a merit increase on Novem-ber 4, 1973. At the time of her discharge Kirkman wasrated as a receiving clerk-posting with a biweekly wageof $802. Had she been advanced to approval clerk, itwould have constituted a promotion.D. Conclusions1. The alleged 8(a)(1) violationsGillikin's remarks to Kirkman threatening a reprisal, towit, that if Kirkman favored the Union there was "noplace" in the "main office" for her, was in violation ofSection 8(a)(X1) of the Act.232 BETHLEHEM STEEL CORPORATION2. The discharge of Freda J. KirkmanThe General Counsel must meet the burden of proofset forth in Wright Line, a Division of Wright Line, Inc.,251 NLRB 1083 (1980). To meet this burden, the Gener-al Counsel has offered evidence that (1) Respondentknew that Kirkman was a leading union pusher in the ac-counting department during the 1979 union election cam-paign; (2) Respondent not only knew that Kirkman wasnot a passive union advocate, but also issued instructionsthat her union activities be watched and that she be pho-tographed at the plant gate while engaging in such activ-ities; (3) Respondent knew and had been advised that in1980 Kirkman was giving thought to the reinstitution ofa union drive after she returned from her vacation inJuly; (4) Respondent threatened Kirkman shortly prior toher vacation in July 1980 that there was no place for herin the main office if she favored a union; (5) Respondent,during the election campaign, had expressed antipathyagainst Kirkman because of her union affection; (6) Re-spondent was actively opposed to the Union, it had en-gaged in an aggressive campaign bordering on unfairlabor practices,21and it had assembled captive audiencesof employees and had expended much time and major ef-forts to defeat the Union, which it accomplished; (7) Re-spondent discharged Kirkman for alleged poor work incontradiction to its rules of progressive discipline on thesubject; (8) Respondent discharged Kirkman while shewas on vacation, which did not conform with its usualpractice; (9) Respondent issued no warnings to Kirkmanthat she would be discharged for poor work and led herto believe that her work was satisfactory; (10) Respond-ent did not give Kirkman an opportunity to resign ratherthan be discharged as was permitted other employeeswho were discharged on the same day; (11) Respondentdischarged Kirkman at a time when it was ripe for thecommencement of a renewed union election campaignand at which time her discharge would have had a sub-stantial discouraging effect on union organizational activ-ities; and (12) Brandau, Kirkman's supervisor, was heardto comment that Kirkman had been discharged for herunion activities. Accordingly, the evidence offered bythe General Counsel establishes a prima facie case withinthe teachings of Wright Line that a motivating factor forRespondent's discharge of Kirkman was to discourageunion activities.22Having concluded that the General Counsel has madea prima facie case under the teachings of Wright Line,supra, I turn to Respondent's burden of showing that itwould have discharged Kirkman in the absence of theprotected conduct.Respondent asserts that Kirkman's discharge was theresult of a reduction in force caused by a decline in pro-duction at the mill and certain changes in office proce-dures which decreased the number of invoices processed.In fact, Gillikin testified that had not such events oc-st The photographing of Kirkman at the plant gate engaging in unionactivities was, in fact, an unfair labor practice. See United States SteelCorporation, 255 NLRB 1338 (1981); Karl Kallmann, d/b/a Love's Barbe-que Restaurant, No. 62 v. N.LR.B., 640 F.2d 1094 (9th Cir. 1981)." '"Once this is established, the burden will shift to [Respondentl todemonstrate that the same action would have taken place even in the ab-sence of the protected conduct." Wright Line. supra at 1089.curred Kirkman would not have been discharged. Facedwith a reduction in force, which Respondent claims wasa permanent reduction in force, Respondent chose Kirkl-man for separation from employment allegedly becauseshe was rated as a marginal employee and Gilikinwanted to keep "his good people" rather than follow se-niority. Kirkman was claimed to be one of the three"worst" employees. According to Shaefer, "For moralepurposes" Kirkman was discharged with the other twodischargees even though she was on vacation. Albeitprogressive discipline was in effect governing disciplin-ary action for poor work, those rules were willfully ig-nored in Kirkman's case. Gillikin fobbed off this omissionby first testifying (in the Indiana Employment SecurityDivision hearing), "Because this person we felt had suchan overall record of being undependable, and her job at-titude and effectiveness working with the other people,we discharged her without following these rules." In thisproceeding, Gillikin shifted Respondent's position withtestimony that appeared to be more compatible with Re-spondent's defense herein, to wit: "Because this was nota disciplinary action .... This was caused by a forcedreduction and a change in procedure."3sA reduction inforce and a change in procedures were not mentioned byGillikin in the IESD hearing, but surfaced for the firsttime as a part of Respondent's defense in this proceeding.Thus, it seems obvious that it was drawn upon by Re-spondent to shore up its specious reasons for discharginga union partisan at a time when a union election cam-paign was becoming imminent. Patently, this explanationwas offered in justification of its action. The late raisingof this issue bespeaks of Respondent's ulterior motive.Moreover, had Respondent applied its progressive ruleswith respect to disciplinary action for poor work, itcould not have discharged Kirkman for poor work,"4asit claimed it did, until the union election campaign waswell under way or perhaps completed. Thus, seeminglyits purpose to discourage union activity would have3s It is obvious that before the IESD Gillikin had insisted that Kirk-man's discharge was for'disciplinary reasons. This ploy was lost beforethe appeals referee, who found on October 31, 1980:It is concluded the claimant was not issued any warnings concerningher work performance. It is concluded that the employer did notuniformly enforce its policy for progressive discipline. Therefore, itis concluded the claimant was discharged from her employment butnot for just cause.Thus, if the Board independently made a like finding, Respondent, if itexpected to prevail before the Board, would probably have had to comeup with a different defense since Kirkman's discharge was without justcause. This may account for Gillikin's change in testimony in this pro-ceeding and the claim that Kirkman would not have been dischargedexcept for a reduction in force. According to Shaefer, Gillikin "jut didnot know what to say" before the IESD. The inference is that Gillikin'sdeficiency was corrected in this proceeding. Shaefer testified:It was immediately after the hearing and Mr. Gillikin came to myoffice extremely upset as to what had taken place at the hearing. Hewas very nervous, very upset, over the fact that we did not have alawyer present at the meeting and that Ms. Kirkman did have alawyer present, that he had been totally unprepared as to whatwould take place at the hearing and, to emphasize again, extremelynervous and extremely upset over the fact that he was completelyunprepared for the hearing. He just did not know what to say."4 In its first response to the IESD on July 29, 1980, Respondent citedthe reason for Kirkman's discharge as "poor work, poor attitude, and in-subordination."233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlacked fruition, just as its message would have been lesspuissant had Kirkman not been fired while on vacationor laid off instead of being discharged. Respondent actedin such a manner so that no employee in the accountspayable department would conclude otherwise than thatKirkman's discharge posed a threat for each union parti-san.Since Kirkman's last warning had been received onJune 21, 1978 (the warning was not for "carelessness orpoor work"), more than 2 years before her discharge,before she could have been discharged under Respond-ent's progressive rules Kirkman was entitled to first, averbal warning; second, a written warning; third, I pen-alty day; fourth, 3 penalty days; and fifth, 5 penalty days.If poor work was a reason for Kirkman's discharge, Re-spondent has advanced no valid reason (even if it is as-sumed that there was a decline in business and proce-dures were to be changed in the future) why Respondentcould not have delayed her discharge to accommodatethe rule. Moreover, if her work was of such a characteras to justify discharge, there was no credible reason ad-vanced by Respondent for failing to warn her or giveher the penalty days provided under the rule.With regard to her work record, Respondent seems tohave resurrected every incident of her 10 years of em-ployment that may be construed in its favor to bolster upits insistence that she was a marginal employee. It reliedon factors which no longer related to her approval clerktrainee job, such as her failure to get along with othersas a file clerk or microfiche operator. It did not targetalone on the job she had been filling since October 1979,that of approval clerk trainee. In that job she had neverbeen told she was an unsatisfactory employee. In fact,the indications to her by her supervisors were that herwork was satisfactory. As observed by Pierce in refer-ence to the approval clerk job, Kirkman "appears to likethe job [and] is doing better than any other job she had per-formed." (Emphasis supplied.) While Gillikin dwelled onthe idea that Kirkman had not reached the alleged stand-ard of processing 45 invoices a day, the credited evi-dence is that no such standard existed, nor was such astandard even communicated to Kirkman. Moreover,that Respondent placed much emphasis on Kirkman's in-ability as a trainee to reach the standard is countervailedby the fact that Echterling, who was also rated marginal,was the third highest producer of the approval clerks ac-cording to Gillikin's computations. Palpably, productionwas accorded little weight as incorporated in the classiti-cation of marginal. Moreover, in Pierce's 1980 perform-ance appraisal, she stated that Kirkman "meets basicstandard for job." Indeed, Gillikin's computations are ofdubious probative weight. In the first place, the compu-tations were secondary evidence compiled by Gillikinfrom alleged computer printouts which were not re-tained after 6 months. Thus, the best evidence was notavailable. Additionally, it appears that Respondent wasput on notice that the computer printouts might be perti-nent to this hearing when Kirkman filed unfair laborpractice charges on July 21, 1980. On July 16, 1980,Kirkman also filed a claim with the IESD, and onAugust 13, 1980, Respondent filed a statement with thatdivision. Thus, when Respondent was called upon to re-spond to claims that it wrongfully discharged Kirkman,it had seemingly in its possession computer printouts forthe past 6 months which would have contained Kirk-man's production records from Febiruary through July.These records would have been a fair sample of herwork as an approval clerk. Hence, the nonretention ofthe printouts becomes suspect. Moreover, Gillikin's com-putations indicate that Kirkman processed invoices whenshe was absent from work. Since Kilkman's testimony isthat her production record was not as low as shown onGillikin's computations, the inference is that the compu-tations may have been rigged to favor Respondent's posi-tion in these proceedings.In this regard Respondent's evidence indicates that inApril 1980 one of the two blast furnaces at the BurnsHarbor plant went down for a reline. As a result therewas a decline in production. The total net tons producedfell in 1980 from 246,678 in April to a low of 186,691 inAugust. By October 1980 production had reached339,569 net tons. In April 1980 certain proceduralchanges were, according to Shaefer, in the "discussionstages at that time."The number of invoices submitted by vendors for themonths from April to November 1980 were as follows:MonthAprilMayJuneJulyAugustSeptemberOctoberNovemberNumber ofIn voices14,32812,10210,3839,5658,4579,26511,84510,484The drop in the number of invoices over this periodwas the result of a lessening of production and not fromthe adoption of new procedures. Apparently that oc-curred later. When Gillikin was asked the percentage ofwork which was affected by the new procedures (whichinvolved the elimination of approving invoices under$500), he testified:I can't remember the percentage now. I do havethem at work. It seems to me like I believe it was40 percent of the invoices were under $500. I'm notsure that's right but ...According to Gillikin's computations, the total numberof invoices processed by the full-time approval clerksduring the period Kirkman (as well as. Echterling) wasan approval clerk trainee was as follows:October 1979-5,848November 1979-5,369December 1979-5,682January 1980-5,200February 1980-4,801March 1980--5,739April 1980--5,110May 1980--5,048June 1980-4,099July 1980-3,758234 BETHLEHEM STEEL CORPORATIONIf Gillikin's computations are accurate, when the in-voices fell to 8,457 in August 1980, which was theirlowest point, even with Kirkman and Echterling on thepayroll, the 8,457 invoices could not have been proc-essed by the full-time approval clerks because thenumber of invoices last processed when Kirkman andEchterling were on the payroll was 4,099; the greatestnumber during such period was 5,739. Moreover, hadthere been a 40-percent reduction in November 1980 dueto new procedures, the number of invoices to be proc-essed would have been 6,290,25 which is still greaterthan the number of invoices processed in any monthwhen Kirkman and Echterling were on the payroll.Thus, it must be concluded that Gillikin's computationswere either unreliable, or that work was available forKirkman when she was discharged and Shaefer's claimthat he was prompted in discharging Kirkman because ofthe necessity to reduce the force because of lack of workwas a pretext seized upon to get rid of a union partisanin the accounting department. From the credited evi-dence it is also apparent that Respondent took care of itsbacklog of invoices, which must have occurred if Gilli-kin's computations are correct, by utilizing employeessuch as Bill Shuster, who came from another division ofaccounting as a temporary replacement, and ElizabethMisch, who had approved on a part-time basis.Hence, it would appear that, if the above reasoning isfollowed, Respondent's claim in its brief that Shaefer'sdecision to discharge Kirkman was "based on two fac-tors-one, the level of invoices, and, two, the changes tothe accounts payable procedures"--is not well taken.And such, as a "legitimate business reason," is a purepretext.26In this aspect Kirkman's work record becomesimmaterial since it is admitted that she would not havebeen discharged except for the reduction in force.In sum, Respondent has shown neither that Kirkman'swork record was such that it justified her discharge northat the reduction in force and change in procedure wasof such an urgent nature as to require the precipitiousdischarge of Kirkman at a time when a union electioncampaign could have been activated. On the latter point,Shaefer must have held his tongue in cheek when he saidthat Kirkman was discharged while on vacation for"morale" purposes. The inference is more likely that shewas discharged while on vacation so that the chance thatthe discouraging effect of her discharge might not bemuted by her accepting a resignation instead of a dis-charge and so that Respondent could avoid a confronta-tion with Kirkman which might have disclosed the realreason for her discharge. Ostensibly, discharge ratherthan layoff was chosen so that there was no probabilitythat Kirkman, a union partisan, would be recalled bypersonnel either in the accounting department or anotherdivision of Respondent.a2 The credited evidence does not reveal that the new procedureswere put into effect by November 1980.'" In the recent case of Heartland Food Warehouse, Division of PuritySupreme Supermarkets, 256 NLRB 940, 941 (1981), the Board said:The Administrative Law Judge was therefore correct in finding thatwhere, as here, the respondent's stated motives for discharge are dis-credited, it may be inferred that the true motive for discharge is anunlawful one which [the] respondent seeks to disguise.Accordingly, I conclude that Kirkman was not dis-charged for cause within the meaning of the Act, butthat she was discharged for the purpose of discouragingmembership in a labor organization, and that Respondenthas not demonstrated that Kirkman would have been dis-charged even in the absence of her union activities. It isfound that Respondent, by discharging Kirkman, violat-ed Section 8(a)(1) and (3) of the Act. Kirkman wouldnot have been discharged on July 9, 1980, except for herprotected activity.Respondent must have known that the discharge ofKirkman, an employee of 10 years' standing and aknown leading union advocate, while she was on vaca-tion and at the time when a union election campaign wasin the offing would discourage membership in the Union.Such conduct clearly carried "with it an inference of un-lawful intention so compelling that it is justifiable to dis-believe [Respondent's] protestations of innocent pur-pose." See American Ship Building Co. v. N.LR.B., 380U.S. 300, 311-312 (1965). See also The Radio Officers'Union of the Commercial Telegraphers Union, AFL [A. H.Bull Steamship Company] v. N.LR.B., 347 U.S. 17, 45(1954). Since Respondent's "motive was clearly unlawfulits asserted reasons for the discharge of [Kirkman]become immaterial for the mere existence of an alternateground for action taken is no defense where, as here,[Respondent's] actual motivation is based on unlawfuldiscrimination." Joseph Horne Co., 186 NLRB 754, 762(1970). "[T]he existence of a proper reason for a dis-charge is no defense if the discharge was actually madefor an improper purpose." The John Klann Moving andTrucking Company v. N.LR.B., 411 F.2d 261, 263 (6thCir. 1969).Respondent's explanation was not worthy of credence.Kirkman's discharge was the fulfillment of Respondent'sunlawful threat that if she continued her union affectionthere was no place for her in the main office. Moreover,there is a strong inference that Echterling and Wellmanwere victims of Respondent's unlawful discriminationagainst Kirkman. Cf. Rock Tenn Company, CorrugatedDivision, 234 NLRB 823 (1978); Majestic Molded Prod-ucts, Inc. and Lucky Wish Products, Inc. v. N.LR.B., 330F.2d 603 (2d Cir. 1964).3. The "pool incident"Yet to be considered is the resolution of the credibilityof the witnesses as it relates to the pool incident.The veracity of Newman, Brandau, and Pierce mustbe resolved since the proof is not that it would havebeen physically impossible for the alleged poolside con-versation to have been overheard by Newman. In thisregard there are certain incidents which reflect adverselyon the credibility of Newman. Newman harbored an ar-rogant, antagonistic, get-even attitude toward Respond-ent and a special dislike for Brandau. He failed to relatethe alleged conversation to the Board's agent when hehad an opportunity, and delayed a written transmissionof the affair for several months after it is alleged to haveoccurred. While his failure to disclose the incident to theBoard's agent may have been reasonably explained, Kirk-man's omission of the poolside conversation in her many235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements to the Board raises a strong inference thatNewman had not revealed the full details of the conver-sation to her until he sent her his affidavit. However, itmay be reasoned that a written transmittal to the Board'sagent was superfluous since Kirkman apparently had al-ready advised him verbally, for he did inquire ofNewman if he knew the reason for Kirkman's discharge.Nevertheless, Newman's demeanor, both as a witness ondirect examination and on rebuttal, portrayed no sem-blance of an untruthful witnesses.On the other hand, when reference was made to theBrandau conversation, Pierce, who apparently was unac-customed to dissembling, behaved in a discernibly su-breptitious manner. From her demeanor it was obviousthat she either had heard the conversation or was awarethat Kirkman had been fired because of her affection forthe Union. Brandau was a more sophisticated witnessthan Pierce; she gave the impression of being a disingen-uous witness, for which reason her reliability becamequestionable.In light of the record as a whole and the demeanor ofthe witnesses, I am uncertain as to whether the conversa-tion occurred exactly as reported by Newman, but I amreasonably certain that Brandau and Pierce mentioned atpoolside Kirkman's discharge for union activities inwhich each participated and with which each was ac-quainted.One final word on credibility, in crediting Kirkman, Ihave considered her self-interest as a charging party-dis-criminatee; on the other hand, I am not unaware of Re-spondent's self-interest and that of its supervisor wit-nesses, whose testimony, if credited, would not only re-lieve Respondent of the charge of unfair labor practices,but also would accommodate its preference to avoid theunionizing of its clerical employees.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and it will effectuate the purposes of the Act for ju-risdiction to be exercised herein.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.4. By unlawfully discharging Freda J. Kirkman onJuly 9, 1980, Respondent engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of theAct.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that Respondent unlawfully dis-charged Freda J. Kirkman on July 9, 1980, in violationof Section 8(a)(3) of the Act, it is recommended in ac-cordance with Board policy that Respondent offer Kirk-man immediate and full reinstatement to her former posi-tion or, if such position no longer existl, to a substantial-ly equivalent position, without prejudice to her seniorityor any other rights or privileges previously enjoyed, dis-missing, if necessary, any employee hired on or sinceJuly 9, 1980, to fill any such position, and make herwhole for any loss of earnings that she may have suf-fered by reason of Respondent's unlawful acts herein de-tailed by payment to her of a sum of money equal to theamount she would have earned from the date of her un-lawful discharge to the date of valid offer of reinstate-ment, less net earnings during such period, to be comput-ed on a quarterly basis in the manner established by theBoard in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon to be computed in themanner established by the Board in Florida Steel Corpora-tion, 231 NLRB 651 (1977).27 Additionally, because Re-spondent's unfair labor practices go to the very heart ofthe Act, a broad order requiring Respondent to ceaseand desist from in any other manner infringing upon therights guaranteed its employees by Section 7 of the Actis recommended. N.L.R.B. v. Entwistile Mfg. Co., 120F.2d 532 (4th Cir. 1941).Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER28The Respondent, Bethlehem Steel Corporation, Ches-terton, Indiana, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discouraging union or concerted activities of itsemployees or membership in United Steelworkers ofAmerica, AFL-CIO, or any other labor organization, byunlawfully and discriminatorily discharging employees ordiscriminating against them in any other manner with re-spect to their hire or tenure of employment or any termor condition of employment in violation of Section8(aX3) and (1) of the Act.(b) Unlawfully threatening employees that there is noplace in the main office for employees who want a unionin violation of Section 8(aX1) of the Act.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the National Labor Rela-tions Act, as amended, to engage in s-elf-organization, toform, join, or assist any union, to bargain collectivelythrough a representative of their own choosing, to acta See, generally, Isis Plumbing a Heating Co.. 138 NLRB 716 (1962).5A In the event no exceptions are riled as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.236 BETHLEHEM STEEL CORPORATIONtogether for the purpose of collective bargaining orother mutual aid or protection, or to refrain from the ex-ercise of any and all of these things.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer Freda J. Kirkman immediate and full rein-statement to her former position or, if such position nolonger exists, to a susbstantially equivalent position, with-out prejudice to her seniority or any other rights orprivileges previously enjoyed, discharging, if necessary,any employee hired to replace her, and make her wholefor any loss of pay she may have suffered by reason ofthe discrimination against her in accordance with therecommendations set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(c) Post at its Burns Harbor plant copies of the at-tached notice marked "Appendix."29Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be,and it hereby is, dismissed insofar as it alleges violationsof the Act other than those specifically found in this De-cision.as In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT discourage union or concerted ac-tivities of employees or membership in United SteelWorkers of America, AFL-CIO, or any other labororganization, by unlawfully and discriminatorily dis-charging employees or discriminating against themin any other manner with respect to their hire ortenure of employment or any term or condition ofemployment.WE WILL NOT unlawfully threaten employeesthat there is no place in the main office for employ-ees who want a union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them by Section 7 of theNational Labor Relations Act.WE WILL offer Freda J. Kirkman immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent job,discharging, if necessary, any employee hired to re-place her; WE WILL restore her seniority and otherrights and privileges previously enjoyed; and WEWILL pay her the backpay she lost because we dis-criminatorily discharged her, with interest.All our employees are free to become or remain, or re-frain from becoming or remaining, members of a labororganization.BETHLEHEM STEEL CORPORATION237